       Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 1 of 16



     ALLACCESS LAW GROUP
 1
      Irene Karbelashvili, State Bar Number 232223
 2    irene@allaccesslawgroup.com
      Irakli Karbelashvili, State Bar Number 302971
 3    irakli@allaccesslawgroup.com
     1400 Coleman Ave Ste F28
 4   Santa Clara, CA 95050
 5   Telephone: (408) 295-0137
     Fax: (408) 295-0142
 6
     Attorneys for DAVID B. KETROSER, Plaintiff
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
                                                      )   Case No. 19-5554
12                                                    )
       DAVID B. KETROSER,                             )   Civil Rights
13                                                    )
                            Plaintiff,                )   COMPLAINT FOR
14
                                                      )   PRELIMINARY AND
15     vs.                                            )   PERMANENT INJUNCTIVE
                                                      )   RELIEF; DECLARATORY
16                                                    )   RELIEF; AND DAMAGES:
       UB SR LLC, a California limited company;
17     and DOES 1-10, inclusive,                      )   DENIAL OF CIVIL RIGHTS AND
                                                      )   ACCESS TO PUBLIC
18                          Defendants.               )   FACILITIES TO PHYSICALLY
                                                      )   DISABLED PERSONS, PER
19                                                    )   FEDERAL AND CALIFORNIA
20                                                    )   STATUTES (INCLUDING CIVIL
                                                      )   CODE §§ 51, 52, 54, 54.1, 54.3);
21                                                    )   HEALTH & SAFETY CODE
                                                      )   §19955 et. seq.); INJUNCTIVE
22                                                    )   RELIEF PER TITLE III,
23                                                    )   AMERICANS WITH
                                                      )   DISABILITIES ACT OF 1990
24                                                    )
                                                      )   DEMAND FOR JURY TRIAL
25
26
27
28
     Page 1 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                  TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
        Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 2 of 16




 1                                             INTRODUCTION
 2           Plaintiff, DAVID B. KETROSER (hereinafter “Plaintiff”), herein complains, by filing
 3   this Civil Complaint in accordance with Rule 8 of the Federal Rules of Civil Procedure in the
 4   Judicial District of the United States District Court of the Northern District of California that
 5   Defendants have in the past, and presently are, engaging in discriminatory practices against
 6   individuals with disabilities. Therefore, Plaintiff makes the following allegations in this federal
 7   civil rights action:
 8
 9                                         JURISDICTION AND VENUE
10           1. The federal jurisdiction of this action is based on the Americans with Disabilities Act
11   of 1990, 42 United States Code (“U.S.C.”) §§12101-12102, 12181-12183 and 12201, et seq. (the
12   “ADA”). Venue in the Judicial District of the United States District Court of the Northern
13   District of California is in accordance with 28 U.S.C. §1391(b) because Plaintiff’s claims arose
14   within the Judicial District of the United States District Court of the Northern District of
15   California and the property that is the subject of this action is located in this District in Contra
16   Costa County, California.
17
18                                     INTRADISTRICT ASSIGNMENT
19           2. This case should be assigned to the San Francisco/Oakland intradistrict as the real
20   property which is the subject of this action is located in this intradistrict and Plaintiff’s causes of
21   action arose in this intradistrict.
22
23                                   SUPPLEMENTAL JURISDICTION
24           3. The Judicial District of the United States District Court of the Northern District of
25   California has supplemental jurisdiction over the state law claims as alleged in this Complaint
26   pursuant to 28 U.S.C. §1367(a). The reason supplemental jurisdiction is proper in this action is
27   because all the claims derived from federal law and those arising under state law, as herein
28
     Page 2 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                  TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
        Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 3 of 16




 1   alleged, arose from a common nucleus of operative facts and arose out of the same transactions.
 2   The common nucleus of operative facts and the subject transactions, include, but are not limited
 3   to, the incidents where Plaintiff was denied full and equal access to and enjoyment of
 4   Defendants’ facilities, goods and/or services in violation of both federal and state laws when he
 5   attempted to enter, use and/or exit Defendants’ facilities as described below within this
 6   Complaint. Further, due to this denial of full and equal access, Plaintiff was damaged. Based
 7   upon these allegations, the state law claims, as stated herein are so related to the federal actions
 8   that they form part of the same case or controversy and the actions would ordinarily be expected
 9   to be tried in one judicial proceeding.
10
11                                                PARTIES
12          4. UB SR LLC, a California limited company; and DOES 1-10, inclusive, (hereinafter
13   alternatively collectively referred to as “Defendants”) own, operate, manage, and/or lease an
14   office building, located at or about 3223 Crow Canyon Road in San Ramon, CA (hereinafter
15   referred to as “PROPERTY”).
16          5. Plaintiff is informed and believes that each of the Defendants, DOES 1 through 10
17   inclusive is the agent, ostensible agent, alter ego, master, servant, trustor, trustee, employer,
18   employee, representative, franchiser, franchisee, lessor, lessee, joint venturer, parent, subsidiary,
19   affiliate, related entity, partner, and/or associate, or such similar capacity, of each of the other
20   Defendants, and was at all times acting and performing, or failing to act or perform, within the
21   course and scope of such similar aforementioned capacities, and with the authorization, consent,
22   permission or ratification of each of the other Defendants, and is personally responsible in some
23   manner for the acts and omissions of the other Defendants in proximately causing the violations
24   and damages complained of herein, and have participated, directed, and have ostensibly and/or
25   directly approved or ratified each of the acts or omissions of each of the other Defendants, as
26   herein described.
27          6. The true names and capacities of Defendants DOES 1 through 10, inclusive, are
28
     Page 3 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                  TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
        Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 4 of 16




 1   unknown to Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff is
 2   informed and believes that each of the Defendants herein designated as a DOE is legally
 3   responsible in some manner for the events and happenings herein referred to and caused injury
 4   and damages proximately thereby to him. Plaintiff prays leave of Court to amend this Complaint
 5   to show such true names and capacities when the names have been ascertained.
 6          7. Plaintiff is a “person with physical disabilities” as defined by all applicable California
 7   and United States laws. Plaintiff has been afflicted with Multiple Sclerosis since 1973. Plaintiff
 8   is unable to independently stand or walk and requires the use of a wheelchair at all times for
 9   mobility. Plaintiff is unable, due to his physical disability, to independently use public facilities
10   that are not designed and/or constructed in compliance with applicable accessibility standards to
11   accommodate disabled persons who require a wheelchair for mobility. Plaintiff possesses a
12   disabled parking placard issued by the State of Minnesota. Plaintiff is a resident of Minneapolis,
13   Minnesota and visits family in East Bay, California frequently. Namely, Plaintiff visits his son
14   and grandson about every 6 weeks. When visiting his family, Plaintiff usually stays at the Hyatt
15   in San Ramon which is located just a few blocks from the PROPERTY and Plaintiff intends to
16   stay there in the future when visiting his family.
17                                      FACTUAL STATEMENT
18          8. Plaintiff visited the PROPERTY on two separate occasions prior to the
19   commencement of this litigation. On August 29, 2018, Plaintiff visited the PROPERTY to
20   evaluate it for a possible medical office rental. During this visit, Plaintiff was denied full and
21   equal access to the PROPERTY because the second floor men’s public restroom entry door was
22   too heavy for Plaintiff to operate with ease. Namely, Plaintiff controls his electric wheelchair
23   with his right arm and therefore needs to use his left arm, which is his weak arm, to open the
24   door. Plaintiff struggled as he opened the door with his left arm because the door was simply too
25   heavy. Also, the bathroom stall designated as accessible had a lock that required
26   pinching/twisting of the wrist making it difficult for Plaintiff to utilize. There was also no inner
27
28
     Page 4 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                  TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
        Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 5 of 16




 1   handle on the stall door, making it difficult for Plaintiff to close the stall door. Plaintiff also
 2   noticed that the stall coat hook was mounted too high for him to be able to use.
 3           9. Subsequently, Plaintiff notified Defendants in a September 19, 2018 letter of his
 4   accessibility difficulties during his August 29, 2018 visit. Despite this letter, Defendants failed
 5   to take any corrective measures at the PROPERTY. Plaintiff returned to the PROPERTY on June
 6   14, 2019 only to find it to still be inaccessible.
 7           10. Plaintiff wishes to have an opportunity to lease an office at the PROPERTY but has
 8   been deterred and denied the opportunity to do so because Defendants have failed to make the
 9   PROPERTY accessible to Plaintiff.
10           11. Before filing this lawsuit, Plaintiff’s legal representative also had a CASp-certified
11   access consultant do an informal investigation of the PROPERTY on August 27, 2019. While
12   he could not make detailed measurements, he determined that the PROPERTY was also
13   inaccessible in multiple other ways, including, but not limited to, the following:
14               •   No path of travel from parking to front door
15               •   Parking lines white
16               •   Must roll in wheelchair behind parked cars
17               •   Parking stalls have slope over 2%
18               •   Parking stripping faded
19               •   No penalty on parking sign
20               •   No exterior directional signage
21               •   Front door too heavy
22               •   Elevator signage not correct
23               •   Elevator door closes too fast
24               •   No clear space under sink (28.5") on 2nd floor at men’s bathroom
25               •   Vestibule door fast closing on 2nd floor at men’s bathroom
26               •   Bathroom door fast closing on 2nd floor at men’s bathroom
27
28
     Page 5 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                  TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
        Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 6 of 16




 1              •   Urinal deeper than 24" and doesn't have 36" clear space (29") at 2nd floor at men’s
 2                  bathroom
 3              •   Stall door handle does not provide 1.5" knuckle space at 2nd floor at men’s
 4                  bathroom
 5              •   Stall door does not have 60" on pull side (48") at 2nd floor at men’s bathroom
 6              •   Side grab bar not in correct location at 2nd floor at men’s bathroom
 7          12. The condition of the above referenced inaccessible features at the PROPERTY
 8   reflects a complete deviation from the most basic access standards as set forth in the Americans
 9   with Disabilities Act Accessibility Guidelines for Buildings and Facilities (as set forth in
10   Appendix A to 28 CFR Part 36 and hereinafter referred to as “ADAAG”) as well as the State
11   building regulations set forth in Title 24, Part 2, Volume 1 of the California Code of Regulations
12   (commonly referred to as the California Building Code) (the “CBC”).
13          13. These above-referred barriers prevented Plaintiff from enjoying full and equal
14   access at the PROPERTY. These barriers to access are listed without prejudice to Plaintiff
15   citing additional barriers to access after inspection by Plaintiff’s access consultant, per the 9th
16   Circuit’s standing standards under Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008),
17   Chapman v. Pier One Imports (USA), Inc., 631 F.3d 939 (9th Cir. 2011), and the General Order
18   56 requirements for Northern District of California “ADA” Title III cases.
19          14. The violations of the ADA and California law alleged herein relate to substantial,
20   patent and, in some cases, absolute barriers to access that are present at the PROPERTY. These
21   barriers have likely been present since the PROPERTY was developed despite and in violation
22   of the barrier removal duties under the ADA in effect since 1992 as well as California and Federal
23   requirements to alter and remodel the PROPERTY in compliance with applicable disabled access
24   regulations.
25          15. All of these above-referred barriers to access render the premises inaccessible to
26   and unusable by wheelchair users. Pursuant to federal and state law, Defendants are required to
27
28
     Page 6 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                  TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
        Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 7 of 16




 1   remove barriers and modify the PROPERTY to provide access for physically disabled persons
 2   as further set forth herein.
 3           16. Plaintiff was and is irritated, frustrated and extremely upset due to Defendants’
 4   insensitive and illegal conduct. Plaintiff personally experienced humiliation, embarrassment,
 5   frustration and physical discomfort and other forms of distress because of the inaccessible
 6   condition of the PROPERTY, all to Plaintiff’s damages in an amount according to proof.
 7           17. Plaintiff avers that Defendants are liable for the following claims as alleged below.
 8
 9                                               FIRST CLAIM

10   For Discriminatory Practices in Public Accommodations; Violation of the Americans with

11                                           Disabilities Act of 1990

12                                  (Against all Defendants and each of them)

13           18. Based on the facts and allegations pled in Paragraphs 1 through 17 above which

14   Plaintiff re-pleads and incorporates herein by reference, Plaintiff was denied full and equal

15   enjoyment of and access to Defendants’ goods, services, facilities, privileges, advantages or

16   accommodations in violation of the ADA. Plaintiff alleges that Defendants own, lease and/or

17   operate a public accommodation as defined in 42 U.S.C. §12181(7).

18           19. The condition of the PROPERTY and/or the manner in which Defendants provided

19   services failed to provide full and equal access to Defendants’ goods and services in public

20   accommodations as required generally by the provisions of 42 U.S.C. §12182(a) and 42 U.S.C.

21   §12182(b)(1)(A). As set forth in this Complaint below, Plaintiff was specifically subjected to

22   discrimination in violation of 42 U.S.C. §12182(b)(2)(A)(iv); 12182(b)(2)(A)(v); 42 U.S.C

23   §12182 (b)(2)(A)(iii); 42 U.S.C. §12183 and 42 U.S.C. §12188 because Plaintiff was denied

24   equal access to and enjoyment of the PROPERTY.

25           20. Plaintiff has the physical impairments alleged in Paragraph 7 above. Plaintiff’s

26   physical impairments substantially limit major life activities including walking and standing.

27           21. One of the specific prohibitions against discrimination under the ADA is set forth in

28   42 U.S.C. §12182(b)(2)(A)(iv). That Section prohibits, in pertinent part: “A failure to remove
     Page 7 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                  TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
        Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 8 of 16




 1   architectural barriers, and communication barriers that are structural in nature, in existing
 2   facilities ... where such removal is readily achievable.”
 3           22. Plaintiff alleges that the removal of each of the specific barriers as set forth in
 4   Paragraphs 8 through 11 above (or elsewhere set forth herein), was at all times, “readily
 5   achievable” pursuant to the factors set forth in the ADA and the applicable Regulations adopted
 6   by the United States Department of Justice under the ADA (said Regulations being set forth in
 7   28 CFR Part 36). In that regard, Defendants could have but did not avail themselves of the tax
 8   deduction and tax credits provided by Internal Revenue Code §44 and §190, which apply to the
 9   costs of barrier removal. Further, assuming, arguendo, that Defendants were able to meet their
10   burden of proof that the removal of the defined architectural barriers (or any of them) was or is
11   not “readily achievable,” Defendants have failed to make their goods, services, facilities,
12   privileges, advantages and/or accommodations available through alternative readily achievable
13   means pursuant to the requirements of 42 U.S.C. §12182(b)(2)(A)(v).
14           23. The specific prohibitions against discrimination under the ADA, as set forth in 42
15   U.S.C. §12182(b)(2)(A)(ii) proscribe the following: “A failure to make reasonable modifications
16   in policies, practices and procedures when such modifications are necessary to afford such
17   goods, services, facilities, privileges, advantages or accommodations to individuals with
18   disabilities....”
19           24. Based on the facts and allegations pled in Paragraphs above, which Plaintiff re-pleads
20   and incorporates herein by reference, Defendants failed and refused to reasonably modify their
21   policies, practices and procedures in that they failed to have a scheme, plan or design to assist
22   Plaintiff and/or others similarly situated in entering and utilizing Defendants’ facilities and
23   services, as required by the ADA.
24           25. In addition, Plaintiff is informed and believes and based thereon alleges that
25   Defendants have modified and altered the PROPERTY on or after January 26, 1992 in a manner
26   that affects the usability and accessibility of the PROPERTY. The ADA specifically prohibits
27   discrimination against persons with disabilities in the construction and alteration of public
28
     Page 8 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                  TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
        Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 9 of 16




 1   accommodations. In this regard, 42 U.S.C. §12183(1)(a) prohibits:
 2          (2) with respect to a facility or part thereof that is altered by, on behalf of, or for the
            use of an establishment in a manner that affects or could affect the usability of the
 3          facility or part thereof, a failure to make alterations in such a manner that, to the
            maximum extent feasible, the altered portions of the facility are readily accessible
 4
            to and usable by individuals with disabilities, including individuals who use
 5          wheelchairs. Where the entity is undertaking an alteration that affects or could
            affect usability of or access to an area of the facility containing a primary function,
 6          the entity shall also make the alterations in such a manner that, to the maximum
            extent feasible, the path of travel to the altered area and the bathrooms, telephones,
 7
            and drinking fountains serving the altered area, are readily accessible to and usable
 8          by individuals with disabilities where such alterations to the path of travel or the
            bathrooms, telephones, and drinking fountains serving the altered area are not
 9          disproportionate to the overall alterations in terms of cost and scope (as determined
            under criteria established by the Attorney General).
10
     Sections 36.402 and 36.403 of 28 C.F.R. Part 36 contain the regulations called for and referenced
11
     in 42 U.S.C. §12183(1)(a). Section 36.402 of 28 C.F.R. Part 36 states, in pertinent part:
12
            (a) General. (1) Any alteration to a place of public accommodation or a commercial
13          facility, after January 26, 1992, shall be made so as to ensure that, to the maximum
14          extent feasible, the altered portions of the facility are readily accessible to and
            usable by individuals with disabilities…..
15
            (2) An alteration is deemed to be undertaken after January 26, 1992, if the physical
16          alteration of the property begins after that date.
17          (b) Alteration. For the purposes of this part, an alteration is a change to a place of
            public accommodation or a commercial facility that affects or could affect the
18          usability of the building or facility or any part thereof.
19          (1) Alterations include, but are not limited to, remodeling, renovation,
20          rehabilitation, reconstruction, historic restoration, changes or rearrangement in
            structural parts or elements, and changes or rearrangement in the plan configuration
21          of walls and full-height partitions...
22          (2) If existing elements, spaces, or common areas are altered, then each such altered
23          element, space, or area shall comply with the applicable provisions of appendix A
            to this part.
24
            (c) To the maximum extent feasible. …….If providing accessibility in
25          conformance with this section to individuals with certain disabilities (e.g., those
26          who use wheelchairs) would not be feasible, the facility shall be made accessible
            to persons with other types of disabilities (e.g., those who use crutches, those who
27          have impaired vision or hearing, or those who have other impairments).
28
     Page 9 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                  TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
       Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 10 of 16




 1          26. Based on the facts and allegations pled above, and the facts elsewhere in this
 2   Complaint, Plaintiff was damaged and will suffer irreparable harm unless Defendants are ordered
 3   to remove architectural and other barriers at Defendants’ PROPERTY and otherwise obey the
 4   requirements of the ADA. Plaintiff alleges that Defendants’ discriminatory conduct is capable
 5   of repetition, and this discriminatory repetition adversely impacts Plaintiff and a substantial
 6   segment of the disabled community. Plaintiff alleges there is a national public interest in
 7   requiring accessibility in places of public accommodation. Accordingly, Plaintiff alleges that a
 8   prohibitory or mandatory injunction is necessary to assure that Defendants comply with the
 9   applicable requirements of the ADA.
10
11                                            SECOND CLAIM
12    For Denial of Full and Equal Access in Violation of California Civil Code Sections 54 and
13                                                       54.1
14                              (Against all Defendants and each of them)
15          27. Based on the facts and allegations pled in Paragraphs 1 through 26 above and
16   elsewhere in this Complaint (which Plaintiff re-pleads and incorporates herein by reference),
17   Plaintiff alleges that Defendants have discriminated against Plaintiff and violated his rights
18   under §§54 and 54.1 of the California Civil Code. At all times relevant to this Action, California
19   Civil Code §§54 and 54.1 have provided that physically disabled persons are not to be
20   discriminated against because of their physical disabilities and that they shall have full and equal
21   use of public facilities and other public places.
22          28. Section 54(a) of the California Civil Code states that individuals with disabilities or
23   medical conditions have the same right as the general public to the full and free use of the streets,
24   highways, sidewalks, walkways, public buildings, medical facilities, including hospitals, clinics
25   and physicians’ offices, public facilities and other public places.
26          29. Plaintiff is an individual with a disability as defined in California Government Code
27   §12926.
           30. California Civil Code §54.1 (a)(1) provides, in pertinent part, as follows:
28
     Page 10 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                 TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
       Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 11 of 16



              54.1(a)(1) Individuals with disabilities shall be entitled to full and equal access,
 1
              as other members of the general public, to accommodations, advantages,
 2            facilities,... places of public accommodation, amusement, or resort, and other
              places to which the general public is invited, subject only to the conditions and
 3            limitations established by law, or state or federal regulation, and applicable alike
              to all persons.
 4
             31. California Civil Code §54 (c) provides the violation of the rights of an individual
 5
     under the ADA also constitutes a violation of §54. Section 54.1(d) of the California Civil Code
 6
     provides that a violation of the ADA also constitutes a violation of §54.1.
 7
             32. Section 54.3 of the California Civil Code provides that any person, firm or
 8
     corporation that denies or interferes with the admittance to or enjoyment of the public facilities
 9
     as specified in §54 or §54.1 thereof or who otherwise interferes with the rights of an individual
10
     with a disability under §§54 or 54.1 shall be liable for each such offense for the actual damages,
11
     and up to three times actual damages, but in no case less than $1,000, and such attorneys’ fees
12
     as may be determined by the Court.
13
             33. The violations of Plaintiff’s rights under the ADA and California law that are alleged
14
     in this Complaint have resulted in the denial to Plaintiff of full and equal access to the
15
     PROPERTY and its goods and services and have caused Plaintiff to suffer the damage and harm
16
     set forth and alleged in this Complaint. Accordingly, Plaintiff prays for relief as hereafter state
17
     in pertinent part.
18
19
                                               THIRD CLAIM
20
            (For Violation of Section 19955 et seq. of the California Health and Safety Code)
21
                                (Against all Defendants and each of them)
22
             34. Based on the facts and allegations pled in Paragraphs 1 through 33 above and
23
     elsewhere in this Complaint (which Plaintiff re-pleads and incorporates herein by reference),
24
     Plaintiff alleges that Defendants have violated §19955, et seq. of the California Health & Safety
25
     Code
26
             35. California Health & Safety Code § 19955 provides, in pertinent part:
27
              The purpose of this part is to insure that public accommodations or facilities
28
     Page 11 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                 TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
       Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 12 of 16



             constructed in this state with private funds adhere to the provisions of Chapter 7
 1
             (commencing with Sec. 4450) of Division 5 of Title 1 of the Government Code.
 2           For the purposes of this part ‘public accommodation or facilities’ means a
             building, structure, facility, complex or improved area which is used by the general
 3           public... When sanitary facilities are made available for the public, clients or
             employees in such accommodations or facilities they shall be made available for
 4
             the handicapped.
 5
            36. California Health & Safety Code §19956, which is in the same Chapter as §19955,
 6
     provides, in pertinent part: “All public accommodations constructed in this state shall conform
 7
     to the provisions of Chapter 7 (commencing with Sec. 4450) of Division 5 of Title 1 of the
 8
     Government Code.
 9
            37. California Health & Safety Code § 19956 became operative on July 1, 1970 and is
10
     applicable to all public accommodations constructed or altered after that date.
11
            38. Plaintiff is informed and believes and based thereon alleges, that the PROPERTY has
12
     been substantially altered or modified after July 1, 1970.
13
            39. Pursuant to the authority delegated by Government Code §4450, et seq., the
14
     California State Architect promulgated regulations for the enforcement of the aforementioned
15
     provisions of the Health & Safety Code and the Government Code. Since July 1, 1970, the State
16
     Architect has developed and modified building regulations as set forth in the current version of
17
     the CBC and its antecedents.
18
            40. Plaintiff is informed and believes, and based thereon alleges, that the alterations,
19
     remodeling, structural repairs and additions conducted since July 1, 1970 were undertaken in
20
     violation of the above provisions of California law and the CBC, including, §19959 Health &
21
     Safety Code and the alteration requirements of § 1134B of the CBC that governs the accessibility
22
     in existing buildings when they are modified or altered.
23
            41. Pursuant to § 19953 of the California Health & Safety Code, Plaintiff is entitled to
24
     seek injunctive relief with respect to the violations of California laws and regulations set forth
25
     above. Based on the facts and allegations pled above, and the facts elsewhere set forth in this
26
     Complaint, Plaintiff will suffer irreparable harm unless Defendants are ordered to come into
27
     compliance with the relevant provisions of the California Health & Safety Code, the California
28
     Page 12 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                 TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
       Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 13 of 16




 1   Government Code and the CBC. Plaintiff alleges that Defendants’ discriminatory conduct and
 2   failure to obey California law regarding the rights of people with disabilities and the construction
 3   and alteration of facilities is capable of repetition, and this discriminatory repetition adversely
 4   impact’s Plaintiff and a substantial segment of the disability community, including individuals
 5   who are wheelchair users. Plaintiff alleges that there is a state and national public interest in
 6   requiring accessibility in places of public accommodation. Plaintiff has no adequate remedy at
 7   law to redress the discriminatory conduct of Defendants. Accordingly, Plaintiff alleges that a
 8   prohibitory or mandatory injunction is necessary to enjoin compliance with state civil rights laws
 9   and regulations enacted for the benefit of individuals with disabilities, including individuals with
10   mobility impairment.
11
12                                            FOURTH CLAIM

13                       For Violation of Section 51 of the California Civil Code

14                               (Against all Defendants and each of them)

15           42. At all times relevant to this action, §51 of the California Civil Code has provided that

16   physically disabled persons are not to be discriminated against because of their physical

17   disabilities. Based on the facts and allegations pled above and elsewhere in this Complaint

18   (which Plaintiff re-pleads and incorporates herein by reference), Plaintiff alleges that Defendants

19   have discriminated against Plaintiff and violated his rights under §51 of the California Civil

20   Code.

21           43. Plaintiff is a disabled person or has a disability as defined by § 12926 of the California

22   Government Code.

23           44. California Civil Code §51(b) provides, in pertinent part:

24           (b) All persons within the jurisdiction of this state are free and equal, and no
             matter what their sex, race, color, religion, ancestry, national origin, disability, or
25           medical condition are entitled to the full and equal accommodations, advantages,
             facilities, privileges, or services in all business establishments of every kind
26           whatsoever.
27           45. Section 51(f) of the California Civil Code states that a violation of the ADA also
28
     Page 13 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                 TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
          Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 14 of 16




 1   constitutes a violation of California Civil Code §51.
 2            46. Section 52(a) of the California Civil Code provides as follows:
 3            “(a) Whoever denies, aids or incites a denial, or makes any discrimination or
              distinction contrary to Section 51, 51.5, or 51.6, is liable for each and every
 4            offense for the actual damages, and any amount that may be determined by a jury,
              or a court sitting without a jury, up to a maximum of three times the amount of
 5
              actual damage but in no case less than four thousand dollars ($4,000), and any
 6            attorney’s fees that may be determined by the court in addition thereto, suffered
              by any person denied the rights provided in Section 51, 51.5, or 51.6
 7
              47. The barriers to access complained of herein represent patent, and in some cases
 8
     absolute, barriers to people with mobility impairment and are of an obvious and intuitive nature.
 9
              48. Plaintiff further alleges that the continued presence of barriers at the PROPERY is so
10
     obvious as to establish Defendants’ discriminatory intent. On information and belief, Plaintiff
11
     avers that evidence of the discriminatory intent includes Defendants’ refusal to adhere to relevant
12
     building standards; disregard for the building plans and permits issued for the PROPERTY and
13
     its facilities; conscious decision to the architectural layout as it currently exists at the
14
     PROPERTY; decision not to remove barriers from the PROPERTY despite having been already
15
     sued for accessibility violations by another disabled person and also being notified by Plaintiff
16
     of accessibility violations prior to the filing of this action; and allowance that the PROPERTY
17
     continue to exist in its non-compliant state. Plaintiff further alleges, on information and belief,
18
     that Defendants are not in the midst of a remodel, and that the barriers present at the PROPERTY
19
     are not isolated or temporary interruptions in access due to maintenance or repairs.
20
              49. Accordingly, Plaintiff prays for relief as hereafter state in pertinent part.
21
22
                                 DEMAND FOR JUDGMENT FOR RELIEF
23
              Plaintiff prays that this Court:
24
     1.       Issue a preliminary and permanent injunction directing Defendants as current owners,
25
     operators, lessors, and/or lessees of the subject property and premises to modify the above
26
     described property, premises, policies and related facilities to provide full and equal access to all
27
     persons, including persons with physical disabilities; and issue a preliminary and permanent
28
     Page 14 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                 TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
          Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 15 of 16




 1   injunction pursuant to ADA section 12188(a) and state law directing Defendants to provide
 2   facilities usable by Plaintiff and similarly situated persons with disabilities, and which provide
 3   full and equal access, as required by law, and to maintain such accessible facilities once they are
 4   provided; to cease their discriminatory policies, including misrepresenting that inaccessible
 5   facilities are in fact “accessible”; and to train Defendants’ owners, managers, employees and
 6   agents in how to properly treat disabled persons and accommodate their rights and needs;1
 7   2.       Retain jurisdiction over Defendants until such time as the Court is satisfied that
 8   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible
 9   public facilities as complained of herein no longer occur, and cannot recur;
10   3.       Award to Plaintiff all appropriate damages, including but not limited to statutory
11   damages, general damages and treble damages in amounts within the jurisdiction of this Court,
12   all according to proof;
13   4.       Award to Plaintiff all reasonable statutory attorneys’ fees, litigation expenses, and costs
14   of this proceeding as provided by law;
15   5.       Award to Plaintiff prejudgment interest pursuant to Civ. Code, § 3291;
16   6.       Grant such other and further relief as this Court may deem just and proper.
17
18
19          Dated: September 4, 2019                        __________/s/___________________
                                                            Irakli Karbelashvili, Attorney for
20                                                          Plaintiff DAVID B. KETROSER
21
22
23
24
                                            DEMAND FOR JURY
25
           Plaintiff hereby demands a jury for all claims for which a jury is permitted.
26
27
     1
      Note: Plaintiff is not invoking Civil Code, § 55 and is not seeking injunctive relief under that
28   section;
     Page 15 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                  TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
      Case 3:19-cv-05554-SK Document 1 Filed 09/04/19 Page 16 of 16




 1
 2
        Dated: September 4, 2019             __________/s/___________________
 3                                           Irakli Karbelashvili, Attorney for
                                             Plaintiff DAVID B. KETROSER
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Page 16 of 16
           COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF;
      DECLARATORY RELIEF; AND DAMAGES: DENIAL OF CIVIL RIGHTS AND ACCESS
                 TO PUBLIC FACILITIES TO PHYSICALLY DISABLED PERSONS
